Citation Nr: 0426197	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
vitiligo of the vertex of the skull, just below the nose, 
side of the neck, hands, and feet.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1980 to 
October 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO rating decision.  The veteran 
filed a notice of disagreement in January 2002, the RO issued 
a statement of the case in June 2002, and the veteran 
perfected his appeal in September 2002.  The appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

On April 15, 2004, a hearing was held at the RO before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).    

In April 2002, the veteran elected in writing to have his 
claim reviewed in the traditional appellate process, rather 
than have it processed by a Decision Review Officer (DRO).  
Accordingly, the June 2002 statement of the case was prepared 
by a Rating Veterans Service Representative.  In a December 
2002 written statement, the veteran's representative 
requested a DRO review of the veteran's claim.  However, 
because the veteran specifically declined DRO review in April 
2002, he is not entitled to it now.  38 C.F.R. § 3.2600(b) 
(2002).    

At his hearing, the veteran appeared to raise a claim for 
service connection for a psychiatric disability as secondary 
to his service-connected vitiligo.  This matter has not been 
developed or certified for appeal, and is not inextricably 
intertwined with the issue now before the Board.  It is 
referred to the RO for appropriate action. 
   
REMAND

The veteran testified that he most recently sought treatment 
for his skin disability at the Bath VA Medical Center (VAMC) 
in January 2004.  These records have not been associated with 
the claims file, and should be sought on remand.  The RO 
should also obtain any other updated treatment records.

The last VA skin examination was conducted in April 2001, 
over three years ago.  To ensure that the Board has the most 
contemporaneous and accurate information about the veteran's 
skin disability, a new dermatological examination should be 
scheduled.  

Accordingly, the Board REMANDS this case for the following:

1.  Obtain any records reflecting 
treatment of the veteran for vitiligo in 
January 1994 at the Bath VAMC.

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
vitiligo since June 2003 (the last time 
VA records were associated with the 
claims folder).  Provide him with release 
forms and ask him to sign and return a 
copy for each health care provider 
identified, and for whose treatment 
records are not already contained within 
the claims file.  When he responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also, inform him 
that adjudication will continue without 
these records unless he is able to submit 
them.  Allow appropriate time for 
response.

3.  Afford the veteran a new VA 
dermatology examination.  Ensure that his 
claims folder is made available to the 
examiner in conjunction the examination.  
Any tests or procedures deemed necessary 
should be conducted.  If appropriate and 
acceptable to the veteran, new 
unretouched photographs of his vitiligo 
should be taken and associated with the 
claims file.  The examiner should answer 
each of the following questions:  

a.  Does the veteran's vitiligo 
produce ulceration, extensive 
exfoliation, crusting, or 
systemic or nervous 
manifestations?  Can it be 
described as especially 
repugnant?    

b.  What is the effect of the 
vitiligo on the veteran's 
ability to be gainfully 
employed?

4.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

5.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
laws, regulations, and diagnostic codes.  
Allow appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see 
also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


